82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter C. EVANS, Petitioner-Appellant,v.STATE OF OHIO, Respondent-Appellee.
No. 95-3159.
United States Court of Appeals, Sixth Circuit.
April 9, 1996.

Before:  NORRIS and COLE, Circuit Judges;  and HULL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Petitioner, Walter C. Evans, appeals the district court's denial of his petition for a writ of habeas corpus.


2
Having had the benefit of oral argument, and having considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying the requested writ.


3
In his appeal, petitioner raises three issues.   Because the reasons these challenges should be rejected as the basis for issuing a writ were amply discussed by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its Opinion and Order filed on January 11, 1995.



*
 The Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, sitting by designation